Citation Nr: 1137905	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.  

2.  Entitlement to service connection for disability claimed as due to exposure to environmental hazards including chemical weapons in the Gulf War to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for glaucoma.

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1991 to May 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

The claims of service connection for a respiratory disorder and a disability due to exposure to environmental hazards including chemical weapons in the Gulf War are REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

In May 2011, at a hearing before the Board, on the record the Veteran withdrew from the appeal the claim of service connection for glaucoma.  

CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the claim of service connection for glaucoma have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  








REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  

Withdrawal may be made by the veteran or by his authorized representative.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.  

In May 2011, at a hearing before the Board, on the record, the Veteran withdrew form the appeal the claim of service connection for glaucoma. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal and the appeal is dismissed.  


ORDER

The appeal on the claim of service connection for glaucoma is dismissed.  


REMAND

At a hearing in May 2011, the Veteran testified that in 2009 or 2010 he was started on oxygen for his respiratory condition.  He also testified that he believed his respiratory problems were attributable to exposure to environmental hazards from the Gulf War.  With the exception of CT scan in May 2008, there are no VA records since January 2008.  

On VA examinations in February 2007 and in January 2008, neither VA examiner rendered an opinion as to whether chronic bronchitis with reactive airway disease was related to in-service documentation of upper respiratory infections and bronchitis.  


In light of the above and under the duty to assist, 38 C.F.R. § 3.159, the Board determines that additional evidentiary development is necessary.  

Accordingly, the case is REMANDED for the following action: 

1.  Request from the appropriate federal custodian of naval records, the Veteran's service personnel records. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the appropriate federal custodian of naval records, the history of the USS David R. Ray (DD-971) while deployed to the Southwest theater of operations, beginning in April 1992.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Request records of the Social Security Administration.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4.  Obtain VA records since January 2008 from the Denver VA Medical Center.




5.  Afford the Veteran a VA respiratory examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current respiratory condition is related to the Veteran's period of active duty from May 1991 to May 1993?

In formulating an opinion, the VA examiner is asked to consider the following significant facts: 

In service, the Veteran was treated for an upper respiratory infection and bronchitis in May 1991, October 1991, and October 1992; the Veteran has a history of smoking; on VA examinations in February 2007 and in January 2008, the diagnosis was chronic bronchitis with reactive airway disease; in May 2011, the Veteran testified that he was exposed to environmental hazards aboard ship while in the waters of the Southwest Asia theater of operations from about April 1992 to about August 1992; the Veteran did not set foot on any land mass in the Southwest theater of operations and his deployment occurred 12 months after Operation Desert Storm ended, including the detonation of a Iraqi ammunition dump with unknown chemical agents and more than five months after the last oil well fire was extinguished in Kuwait.  





If, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are other potential causes, please identify the other causes, and that the events in service are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be available to the examiner for review. 

6.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a known clinical diagnosis of a gastrointestinal injury or disease, and, if not, 

b).  Whether the current gastrointestinal symptoms are an undiagnosed illness or a manifestation of a medically unexplained chronic multisymptom illness, such as irritable bowel syndrome, related to the Veteran's service in the Persian Gulf.  

In formulating an opinion, the VA examiner is asked to consider the following significant facts: 







The Veteran served aboard ship deployed to the waters of the Southwest Asia theater of operations, beginning in April 1992; the Veteran did not set foot on any land mass in the Southwest theater of operations; and the Veteran's deployment occurred 12 months after Operation Desert Storm ended, including the detonation of a Iraqi ammunition dump with unknown chemical agents and more than five months after the last oil well fire was extinguished in Kuwait. 

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are other potential causes, please identify the other causes, and that the events in service are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be available to the examiner for review. 

7.   After the development requested has been completed, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


